DETAILED ACTION
This office action is in response to an application filed 6/10/2021 wherein claims 1-15 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  line 3 states “displacement 1 by which…” and thus it appears “1” is erroneously included within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, line 7 states “the central axis of the driver’s body” wherein said “central axis” lacks antecedent basis. Line 8 states “the angle of a camera” wherein said “angle” lacks antecedent basis. Lines 11-12 state “the surrounding images” wherein said “surrounding images” lack antecedent basis. Specifically, lines 3-4 establish acquiring of “an image” and it is unclear when referring to “the surrounding images” whether the “image” of lines 3-4 is equivalent to “the surrounding images”. Notably the claim is ambiguous as to whether there is a single processed image, or multiple images. Therefore the overall scope of the claim is unclear rendering the claim indefinite. 

In regard to claim 2, this claim is rejected as being dependent upon a previously rejected claim. 

In regard to claim 3, this claim is rejected as being dependent upon a previously rejected claim. Additionally line 3 states “the display magnification” wherein said “display magnification” lacks antecedent basis. Additionally lines 3-4 state “the turning angle of the axis of the driver’s face” wherein said “axis of the driver’s face” lacks antecedent basis. 

In regard to claim 4, this claim is rejected as being dependent upon a previously rejected claim. Additionally lines 1-2 state “the position of the driver’s face” wherein said “position” lacks antecedent basis. Additionally line 3 states “the display magnification” wherein said “display magnification” lacks antecedent basis.

In regard to claim 5, this claim is rejected as being dependent upon a previously rejected claim. Additionally lines 2-3 state “the axis of the camera” wherein said “axis” lacks antecedent basis. Additionally, lines 3-4 state “the clockwise direction or the counterclockwise direction” wherein both “clockwise direction” and “counterclockwise direction” lack antecedent basis. 

In regard to claim 6, this claim is rejected as being dependent upon a previously rejected claim. Additionally line 3 states “the axis of the camera” wherein said “axis” lacks antecedent basis. Additionally, 

In regard to claim 7, this claim is rejected as being dependent upon a previously rejected claim. Additionally line 3 states “the axis of the camera” wherein said “axis” lacks antecedent basis. Additionally, lines 4-5 state “the clockwise direction or the counterclockwise direction” wherein both “clockwise direction” and “counterclockwise direction” lack antecedent basis. 

In regard to claim 8, this claim is rejected as being dependent upon a previously rejected claim. Additionally line 3 states “the axis of the camera” wherein said “axis” lacks antecedent basis. Additionally, lines 4-5 state “the clockwise direction or the counterclockwise direction” wherein both “clockwise direction” and “counterclockwise direction” lack antecedent basis. 

In regard to claim 9, this claim is rejected as being dependent upon a previously rejected claim. Additionally line 2 states “the position of the driver’s face” wherein said “position” lacks antecedent basis. Additionally, line 4 states “the axis of the camera” wherein said “axis” lacks antecedent basis. 

In regard to claim 10, line 4 states “the center axis of the driver’s body” wherein said “center axis” lacks antecedent basis. Line 6 states “the angle of a camera” wherein said “angle” lacks antecedent basis. Line 11 states “the vehicle body” wherein said “body” lacks antecedent basis. Line 8 states “the turning angle of the axis of the driver’s face” wherein said “axis” lacks antecedent basis. Lines 11-12 state “the surrounding images” wherein said “surrounding images” lack antecedent basis. Specifically, lines 3-4 establish acquiring of “an image” and it is unclear when referring to “the surrounding images” whether the “image” of lines 3-4 is equivalent to “the surrounding images”. Notably the claim is ambiguous as to whether there is a single processed image, or multiple images. Therefore the overall scope of the claim is unclear rendering the claim indefinite. 

In regard to claim 11, this claim is rejected as being dependent upon a previously rejected claim. Additionally, this claim recites “overlapping the information on the turning angle α□ of the axis of the face or the side-to-side displacement l, received from the interface unit, with the information on the steering angle β of the steering wheel or the tilt angle r of the vehicle body.” It is unclear as a whole as to what “overlapping” means herein. The specification does not provide a description as to what is meant by “overlapping” first information onto second information (is the information overlapping in a display? overlapped in memory? does overlapping information just mean that the information is matched with each other? etc.) 

In regard to claim 12, this claim is rejected as being dependent upon a previously rejected claim.

In regard to claim 13, this claim is rejected as being dependent upon a previously rejected claim. Additionally line 3 states “the texture of the driver’s face” wherein said “texture” lacks antecedent basis. Additionally line 4 states “the eyes, nose and mount of the driver” wherein said “eyes”, “nose”, and “mouth” lack antecedent basis. Additionally line 5 states “the axis or position of the driver’s face” wherein said “position” lacks antecedent basis. 

In regard to claim 14, this claim is rejected as being dependent upon a previously rejected claim. Additionally line 2 states “the driver information” wherein said “driver information” lacks antecedent basis.

In regard to claim 15, this claim is rejected as being dependent upon a previously rejected claim. Additionally lines 3 and 7-8 state “the clockwise direction or the counterclockwise direction” wherein both “clockwise direction” and “counterclockwise direction” lack antecedent basis.

Note: The examiner notes that the antecedent issues identified above are mainly due to applicant introducing new limitations with “the” instead of “a”. Per MPEP 2173.05(e): “A claim is indefinite when it contains words or phrases whose meaning is unclear. The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.” The examiner notes that the scope is arguably clear for some of the elements lacking antecedent basis above, however for other issues (“the surrounding images” vs. “the image”) the scope is not clear. As all the claims are rejected as being dependent upon a previously rejected claim due to the issues in the independent claims, the examiner is raising these issues as rejections even though arguably the scope is clear for some of the elements, as they appear to be drafting oversights. Applicant is advised to review the entirety of each claim for antecedent basis issues, typographical issues, and overall scope clarity such that the scope of each and every claim would be reasonably ascertainable by those skilled in the art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waite et al. (US 2013/0038732) (hereinafter Waite).

In regard to claim 1, Waite discloses a vehicular AVM (Around View Monitoring) system [¶0005; field of view matching video display system for a vehicle] comprising:
	a rear camera module mounted on an area of a vehicle and configured to acquire an image around the vehicle [¶0024-¶0025; field of view matching video display system for a vehicle... rear-facing camera 18 may also be located on the rear end 40 of the vehicle 12, on the ceiling of the vehicle 12, on the interior paneling of the vehicle 12, or any location in the interior or on the exterior of the vehicle 12];
	an interface unit [¶0040;  processing device 20 may comprise any type of processor or multiple processors] configured to receive information on a turning angle α at which a driver's face is turned to the left or right and/or a side-to-side displacement by which the face is moved to the left or right from the central axis of the driver's body [Fig.2, Fig.3, ¶0034-¶0035; optical axis of the first field of view 36 of the driver 14 may be at an angle α from which the driver 14 sees the rearview mirror 50, or in other words, the angle between the first hypotenuse leg 56 and the first adjacent leg 58 of the first right angle triangle 54... processing device 20 may determine the angle β by taking the tangent of the length of the second opposite leg 68 over the length of the second adjacent leg 66 (β=tan(Z2/X2)). By determining angle α and angle β, the processing device 20 may determine direction of the optical axis of the first field of view 36 of the driver 14 in three dimensions];
	a camera steering processor [¶0040;  processing device 20 may comprise any type of processor or multiple processors] configured to adjust the angle θ of a camera of the rear camera module [¶0027; rear-facing camera 18 may be configured to be movable, and the second field of view 52 of the rear-facing camera 18 may change direction and angle relative to the vehicle 12. The second field of view 52 of the rear-facing camera 18 may be modified by changing the direction of the rear-facing camera 18 relative to the vehicle 12. For example, the rear-facing camera 18 may be configured for translational motion, where the rear-facing camera 18 may laterally move on an axis parallel to y-axis. Additionally, the rear-facing camera 18 may be configured for rotational motion, where the rear-facing camera 18 may pivot to change the angle of the second field of view 52 of the rear-facing camera 18] according to the information received by the interface unit [Fig.5, ¶0038; when the first field of view 36 of the driver 14 is at the angle α, the same angle α may be used to rotate the rear-facing camera 18. Using the distance (X3) between the display 22 and the rearview mirror 50, the amount of lateral movement may be calculated by multiplying the distance (X3) by the tangent of angle α (Y3=X3*tan(α)). The processing device 20 may send a signal to the motion component of the rear-facing camera 18 to move the rear-facing camera 18 to the determined position. As seen in FIG. 5, when the head position of the driver 14 moves (driver 14 1 having a first head position and driver 14 2 having a second head position), the angle α may change. Accordingly, the first field of view 36 1 for driver 14 1 is different than the first field of view 36 2 for driver 14 2. As a result, the processing device 20 may reposition the rear-facing camera 18 to account for the change in the first field of view 36 of the driver 14. In particular, the rear-facing camera 18 1 may be in a first position to have a second field of view 52 1 when driver 14 1 has a first field of view 36 k. The rear-facing camera 18 2 may be in a second position to have a second field of view 52 2 when driver 14 2 has a first field of view 36 2]; and
	an image processor [¶0040;  processing device 20 may comprise any type of processor or multiple processors] configured to control a display unit to display an image [¶0016; display 22 may display the third video image 32 which may be observed by the driver 14 from a first field of view 36 of the driver 14] of an area matched with the information received by the interface unit, among the surrounding images of the vehicle [¶0042-¶0048; position data received by the motion component of the rear-facing camera 18 may allow the rear-facing camera 18 to move to a position that substantially matches the second field of view 52 of the rear-facing camera 18 with the first field of view 36 of the driver 14... the processing device 20 obtains a third video image 32 based on the second video image 28. In some embodiments where the rear-facing camera 18 is movable, the third video image 32 may be substantially identical to the second video image 28. In other embodiments (even if the rear-facing camera 18 is movable), the processing device 20 may crop and/or stretch the second video image 28 such that the size and the perspective of the third video image 32 substantially matches the driver's 18 field of view that would otherwise be completely and/or partially obstructed. The processing device 20 may send the third video image 32 to the display 22 via a third video image signal 34].
	As noted above and throughout the reference as a whole, Waite discloses a device for a vehicle. A rear camera is mounted on the vehicle and captures images rearward the vehicle. A tracking device detects the head/eyes ("face") of the driver wherein a driver position can be detected in three dimensions and thus a turning angle of the face is determined. As shown in Fig.5, a side to side displacement relative to a central axis/positon of the driver is determined as well. The rear camera is adjusted based on the 

In regard to claim 6, Waite discloses the vehicular AVM system of claim 1. Waite further discloses, 
	wherein when the driver's face is moved to the right or left from the center axis of the driver's body, the camera steering processor turns the axis of the camera of the rear camera module in the clockwise direction or the counterclockwise direction [Fig.5; driver position moves laterally from a central position wherein the camera field of view direction changes from 52_1 to 52_2. ¶0027; rear-facing camera 18 may be configured for rotational motion, where the rear-facing camera 18 may pivot to change the angle of the second field of view 52 of the rear-facing camera 18... For rotational motion, the rear-facing camera 18 may be configured to pivot and/or rotate to the desired angle by the motion component. ¶0038; how far to move the rear-facing camera 18 laterally and how much to rotate the rear-facing camera 18. As seen in FIG. 2, when the first field of view 36 of the driver 14 is at the angle α, the same angle α may be used to rotate the rear-facing camera 18. ¶0046; move to a position that substantially matches the second field of view 52 of the rear-facing camera 18 with the first field of view 36 of the driver 14. This may be accomplished by aligning the optical axis of the second field of view 52 of the rear-facing camera 18 to the optical axis of the first field of view 36 of the driver 14].
	As can be seen in Fig.5 and as described above, as a driver shifts laterally from a center position, a camera field of view is adjusted wherein as noted above this involves rotating the camera's axis left or right ("clockwise" or "counterclockwise").  

In regard to claim 10, Waite discloses a vehicular AVM method [¶0005; field of view matching video display system for a vehicle] comprising:
	a step S10 of receiving, by an interface unit [¶0040;  processing device 20 may comprise any type of processor or multiple processors], information on a turning angle α at which a driver's face is turned to the left or right and/or a side-to-side displacement l by which the face is moved to the left or right [Fig.2, Fig.3, ¶0034-¶0035; optical axis of the first field of view 36 of the driver 14 may be at an angle α from which the driver 14 sees the rearview mirror 50, or in other words, the angle between the first hypotenuse leg 56 and the first adjacent leg 58 of the first right angle triangle 54... processing device 20 may determine the angle β by taking the tangent of the length of the second opposite leg 68 over the length of the second adjacent leg 66 (β=tan(Z2/X2)). By determining angle α and angle β, the processing device 20 may determine direction of the optical axis of the first field of view 36 of the driver 14 in three dimensions];
	a step S20 of receiving, by a camera steering processor [¶0040;  processing device 20 may comprise any type of processor or multiple processors], the information from the interface unit, and controlling the angle θ of a camera of a rear camera module according to the information [¶0027; rear-facing camera 18 may be configured to be movable, and the second field of view 52 of the rear-facing camera 18 may change direction and angle relative to the vehicle 12. The second field of view 52 of the rear-facing camera 18 may be modified by changing the direction of the rear-facing camera 18 relative to the vehicle 12. For example, the rear-facing camera 18 may be configured for translational motion, where the rear-facing camera 18 may laterally move on an axis parallel to y-axis. Additionally, the rear-facing camera 18 may be configured for rotational motion, where the rear-facing camera 18 may pivot to change the angle of the second field of view 52 of the rear-facing camera 18. [Fig.5, ¶0038; when the first field of view 36 of the driver 14 is at the angle α, the same angle α may be used to rotate the rear-facing camera 18. Using the distance (X3) between the display 22 and the rearview mirror 50, the amount of lateral movement may be calculated by multiplying the distance (X3) by the tangent of angle α (Y3=X3*tan(α)). The processing device 20 may send a signal to the motion component of the rear-facing camera 18 to move the rear-facing camera 18 to the determined position. As seen in FIG. 5, when the head position of the driver 14 moves (driver 14 1 having a first head position and driver 14 2 having a second head position), the angle α may change. Accordingly, the first field of view 36 1 for driver 14 1 is different than the first field of view 36 2 for driver 14 2. As a result, the processing device 20 may reposition the rear-facing camera 18 to account for the change in the first field of view 36 of the driver 14. In particular, the rear-facing camera 18 1 may be in a first position to have a second field of view 52 1 when driver 14 1 has a first field of view 36 k. The rear-facing camera 18 2 may be in a second position to have a second field of view 52 2 when driver 14 2 has a first field of view 36 2]; and
	a step S30 of controlling, by an image processor [¶0040;  processing device 20 may comprise any type of processor or multiple processors], a display unit [¶0016; display 22 may display the third video image 32 which may be observed by the driver 14 from a first field of view 36 of the driver 14] to display an image of an area matched with information on the turning angle α of the axis of the driver's face, the side-to-side displacement, a steering angle β of a steering wheel, or tilt angle r of the vehicle body, among the surrounding images of the vehicle acquired by the rear camera module [¶0042-¶0048; position data received by the motion component of the rear-facing camera 18 may allow the rear-facing camera 18 to move to a position that substantially matches the second field of view 52 of the rear-facing camera 18 with the first field of view 36 of the driver 14... the processing device 20 obtains a third video image 32 based on the second video image 28. In some embodiments where the rear-facing camera 18 is movable, the third video image 32 may be substantially identical to the second video image 28. In other embodiments (even if the rear-facing camera 18 is movable), the processing device 20 may crop and/or stretch the second video image 28 such that the size and the perspective of the third video image 32 substantially matches the driver's 18 field of view that would otherwise be completely and/or partially obstructed. The processing device 20 may send the third video image 32 to the display 22 via a third video image signal 34].
	See claim 1 for elaboration on Waite. 

In regard to claim 12, Waite discloses the vehicular AVM method of claim 10. Waite further discloses, wherein the step S10 of receiving the information further comprises:
	a step S11 of collecting an image of the driver [¶0018; tracking device 16 is an apparatus configured to capture the first video image 24 in a predefined area in the vehicle 12 and provide the first video image signal 26 which may be encoded with data of the first video image 24. The predefined area may be the area where the driver 14 sits while driving]; and
[¶0021-¶0023;  images may be compared to obtain 3-D location data of the position of the head and/or eyes of the driver 14... data obtained from the image capturing device may be used to determine the position of the head and/or eyes of the driver 14].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2013/0038732) (hereinafter Waite) in view of Zaitsev et al. (US 2016/0257252) (hereinafter Zaitsev).

In regard to claim 2, Waite discloses the vehicular AVM system of claim 1. Waite does not explicitly disclose, wherein the interface unit further receives information on a steering angle β of a steering wheel 22 and/or a tilt angle r of a vehicle body. However Zaitsev discloses, 
	wherein the interface unit further receives information on a steering angle β of a steering wheel 22 [¶0047; logic determines whether a steering wheel of the vehicle has been turned e.g. any amount, a threshold amount, and/or at an angle satisfying an angular turn criterion. ¶0065; present and/or alter images based on the turn of a steering wheel...set a minimum and/or threshold turn angle for presenting and/or altering representations of side view mirror perspectives] and/or a tilt angle r of a vehicle body [¶0033; a gyroscope for e.g. sensing and/or measuring the orientation of the system 100 and providing input related thereto to the processor 122, an accelerometer for e.g. sensing acceleration and/or movement of the system 100 and providing input related thereto to the processor 122].
	Zaitsev, like Waite, also discloses displaying camera images to a driver wherein the camera is controlled based on detected driver head positions. As additionally noted above, Zaitsev discloses that in addition to tracking the driver head position/orientation, the steering wheel angle of the vehicle can be tracked and a gyroscope can be used to measure acceleration/movements ("tilt") of the vehicle. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Waite with the steering wheel angle and vehicle orientation determination as disclosed by Zaitsev in order to monitor vehicle states and adapt camera views based thereon, thus providing improved adaptation of the camera and display images [Zaitsev Abstract, ¶0046-¶0052, ¶0065-¶0073]. As disclosed by Zaitsev, by adapting images displayed on digital mirrors (like Waite) based on vehicle conditions, such as whether the vehicle is turning, allows for a driver to view an improved output image on the display that shows potential objects of interest in the turning direction. Thus the driver has a better understanding of the vehicle's environment.  

In regard to claim 3, Waite in view of Zaitsev discloses the vehicular AVM system of claim 2. Waite in view of Zaitsev further discloses, 
	wherein the image processor moves the image of the area [Zaitsev ¶0072; when the driver, while looking at the left-side camera and/or a predetermined area of the left passenger side window, moves their slightly head to the right, the camera may move right by the same angle to move view area and/or field of view to show an area closer to the car body], displayed through the display unit, or changes the display magnification of the image [Waite ¶0048; third video image 32 may be substantially identical to the second video image 28. In other embodiments (even if the rear-facing camera 18 is movable), the processing device 20 may crop and/or stretch the second video image 28 such that the size and the perspective of the third video image 32 substantially matches the driver's 18 field of view that would otherwise be completely and/or partially obstructed. Zaitsev ¶0044;  An affirmative determination at diamond 312 causes the logic to move to block 308 (e.g. to increase the size of the area of the display and hence side window that presents the images, and/or to magnify and/or zoom in on a particular area of the images identified as being looked at by the driver while keeping the total area of presentation at least substantially the same, should the driver move closer to the window; e.g. to decrease the size of the area of the display and hence side window that presents the images, and/or to zoom out from a perspective and/or field of view being shown while keeping the total area of presentation at least substantially the same] according to the information on the turning angle α of the axis of the driver's face [Zaitsev ¶0072; when the driver, while looking at the left-side camera and/or a predetermined area of the left passenger side window, moves their slightly head to the right, the camera may move right by the same angle to move view area and/or field of view to show an area closer to the car body], the side-to-side displacement [Waite ¶0039; where the rear-facing camera is configured to be movable, the third video image 32 may be obtained directly from the second video image 28 without the need to crop and/or stretch the second video image 28 under certain circumstances. For example, if the optical axis of the second field of view 52 of the rear-facing camera can be substantially aligned to the optical axis of the first field of view 36 of the driver 14, then the second video image 28 may have the correct perspective and the lens component may zoom to the required image size. However, if the rear-facing camera 18 is mounted such that the optical axis of the second field of view 52 of the rear-facing camera 18 cannot substantially align with the optical axis of the first field of view 36 of the driver 14, the perspective of the second video image 28 may be slightly distorted. To correct the slight distortion in the perspective and/or size of the second video image 28, the lens component of the rear-facing camera 18 may be configured to obtain a wider second field of view 52 of the rear-facing camera 18 and the processing device 20 may crop and/or stretch the second video image 28 to obtain the correct perspective in the third video image 32], the steering angle β of the steering wheel [Zaitsev ¶0047;  the change in the number of degrees the vehicle itself turns in response to the turn left or right of the steering wheel, and/or the number of degrees of the turn left or right of the steering wheel itself, may correspond to at least substantially the same number of degrees left or right of alteration of presentation of the perspective and/or field of view of a side mirror presented on the side window] and/or the tilt angle r of the vehicle body.
	See claim 2 for motivation to combine. 

In regard to claim 11, Waite discloses the vehicular AVM method of claim 10. Waite does not explicitly disclose, wherein the step S10 of receiving the information comprises further receiving the information on the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body, and the step S20 of controlling the angle of the camera comprises adjusting the angle θ of the camera by overlapping the information on the turning angle α□ of the axis of the face or the side-to-side displacement l, received from the interface unit, with the information on the steering angle β of the steering wheel or the tilt angle r of the vehicle body. However Zaitsev discloses, 
	wherein the step S10 of receiving the information comprises further receiving the information on the steering angle β of the steering wheel [¶0047; logic determines whether a steering wheel of the vehicle has been turned e.g. any amount, a threshold amount, and/or at an angle satisfying an angular turn criterion. ¶0065; present and/or alter images based on the turn of a steering wheel...set a minimum and/or threshold turn angle for presenting and/or altering representations of side view mirror perspectives] and/or the tilt angle r of the vehicle body [¶0033; a gyroscope for e.g. sensing and/or measuring the orientation of the system 100 and providing input related thereto to the processor 122, an accelerometer for e.g. sensing acceleration and/or movement of the system 100 and providing input related thereto to the processor 122], and 
	the step S20 of controlling the angle of the camera comprises adjusting the angle θ of the camera by overlapping the information on the turning angle α□ of the axis of the face or the side-to-side displacement l, received from the interface unit, with the information on the steering angle β of the steering wheel or the tilt angle r of the vehicle body [¶0065-¶0066; options include an option 1102 to present and/or alter images based on activation of a turn signal, as well as an option 1104 to present and/or alter images based on the turn of a steering wheel. Note that a selector element 1106 is also shown for the option 1104 that, responsive to selection by the user, may cause another UI to be presented that a user may use to set a minimum and/or threshold turn angle for presenting and/or altering representations of side view mirror perspectives in accordance with present principles (e.g. by entering a number for the threshold turn angle, and/or based on prompts presented on this other UI to turn the steering wheel itself a particular angle which the vehicle may then identify and use as the threshold angle)... option 1108 to present and/or alter images based on one or more (e.g. predetermined) perspectives of a user and/or body orientations of a user, and/or changes in one or more (e.g. predetermined) perspectives of a user and/or body orientations of a user. FIG. 11 also includes an option 1110 to present and/or alter images based the distance between the user and a point in the vehicle (e.g. the steering wheel, the bottom portion of the front windshield, etc.), and/or changes in such a distance. Fig.10; change in orientation and/or perspective can be selected as a feature in addition to the steering wheel turn. ¶0069-¶0071; device (e.g. vehicle) may change an angle and/or area of view of side mirror view when a turn signal is activated and/or when the vehicle's steering wheel is turned in a certain direction. For example, if a driver turns on the right turn signal and/or steers to the fight, the right side-view camera may adjust its view area and/or field of view by moving right its field of view by the angle that corresponds to the angle by which steering wheel is turned... when the driver, while looking at the left-side camera and/or a predetermined area of the left passenger side window, moves their slightly head to the right, the camera may move right by the same angle to move view area and/or field of view to show an area closer to the car body].
	As disclosed by Zaitsev, information from the steering wheel including the steering wheel angle can be included with ("overlaps") the information on driver orientation in order to determine how to adjust the camera. For example, note in Fig.11 changing output images can be based on both the steering wheel turn amount (1104, 1106) and driver perspective (1108). Thus the system considered "overlapping" information of both the user's orientation and the steering angle in order to determine how to present/alter the camera and thus the display images. Additionally Zaitsev, like Waite, also discloses displaying camera images to a driver wherein the camera is controlled based on detected driver head positions. As additionally noted above, Zaitsev discloses that in addition to tracking the driver head position/orientation, 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Waite with the steering wheel angle concurrent to driver orientation determination as disclosed by Zaitsev in order to monitor vehicle states and adapt camera views based thereon, thus providing improved adaptation of the camera and display images [Zaitsev Abstract, ¶0046-¶0052, ¶0065-¶0073]. As disclosed by Zaitsev, by adapting images displayed on digital mirrors (like Waite) based on vehicle conditions in addition to driver orientation, such as whether the vehicle is turning, allows for a driver to view an improved output image on the display that shows potential objects of interest in the turning direction. Thus the driver has a better understanding of the vehicle's environment.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2013/0038732) (hereinafter Waite) in view of Eberhard et al. (US 2018/0050639) (hereinafter Eberhard).

In regard to claim 4, Waite discloses the vehicular AVM system of claim 1. Waite does not explicitly disclose, wherein when the position of the driver's face is moved forward or backward, the image processor increases or decreases the display magnification of the image of the area displayed through the display unit. However Eberhard discloses,
	wherein when the position of the driver's face is moved forward or backward, the image processor increases or decreases the display magnification of the image of the area displayed through the display unit [Fig.5, ¶0020; the head of driver 228 head of driver 226 has moved toward rear view mirror display 216), processor 230 causes the images presented on rear view mirror display 216 to be representative of the straight-on but narrowed displayed field of view 224... narrowed displayed field of view 224 shown in FIG. 5 may be indicative of the field of view that driver 228 would have through a traditional, reflecting rear view mirror with his head having moved closer to the mirror. Accordingly, the present invention may provide a “zoom in” effect by narrowing the displayed field of view].
. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2013/0038732) (hereinafter Waite) in view of Di Censo et al. (US 2015/0245017) (hereinafter Di Censo).

In regard to claim 5, Waite discloses the vehicular AVM system of claim 1. Waite further discloses, 
	the camera steering processor turns the axis of the camera of the rear camera module in the clockwise direction or the counterclockwise direction [¶0027; rear-facing camera 18 may be configured to be movable, and the second field of view 52 of the rear-facing camera 18 may change direction and angle relative to the vehicle 12. The second field of view 52 of the rear-facing camera 18 may be modified by changing the direction of the rear-facing camera 18 relative to the vehicle 12...  the rear-facing camera 18 may be configured for rotational motion, where the rear-facing camera 18 may pivot to change the angle of the second field of view 52 of the rear-facing camera 18. As the rear-facing camera 18 changes direction and/or angle, the second field of view 52 of the rear-facing camera 18 changes respectively which results in a different perspective for the second video image 28].
	Although it is clear from Waite that the system tracks the driver's head in multiple dimensions and adapt the orientation of the camera based thereon, Waite does not elaborate on left/right turning of the head. However De Censo discloses, 
	wherein when the driver's face is turned to the right or left, the camera steering processor turns the axis of the camera of the camera module in the clockwise direction or the counterclockwise direction [¶0038; If some degrees of head rotation are permitted, the cameras 427 may be placed on a pan assembly that allows for horizontal rotation of the cameras 427. ¶0031; when the driver 301 shifts his gaze to the right, the field of view 350 may be captured from a corresponding subset of the views of cameras 352 and 354. Similarly, in FIG. 3F, when the driver 301 shifts his gaze to the left, the field of view 360 may be captured from a subset of the views of cameras 352 and 354. ¶0020; One or more cameras 115 capturing the video 105 may move robotically with six degrees of freedom in order to capture the video from a perspective matching the driver's gaze].
	De Censo, like Waite, also discloses adapting cameras mounted on a vehicle according to a user's head direction. As can be seen in Fig.3D through Fig.3F, as a driver turns their face to the right or left, the cameras are controlled such that the angle of view turns as well to match the driver's orientation. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Waite with the turning left/right based on left/right head movements as disclosed by De Censo in order to allow adjusting of the camera in six-degrees of freedom, thereby allowing improved customization and control over the vehicle cameras [De Censo ¶0014, ¶0020, ¶0030-¶0031, ¶0041-¶0045]. As disclosed by Di Censo, it may be desirable depending on user preferences to move the camera in six degrees of freedom such that it fully matches the determined gaze direction of the user. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2013/0038732) (hereinafter Waite) in view of Zaitsev et al. (US 2016/0257252) (hereinafter Zaitsev) in view of VanVuuren et al. (US 2017/0320436) (hereinafter VanVuuren).

In regard to claim 7, Waite in view of Zaitsev discloses the vehicular AVM system of claim 2. Waite in view of Zaitsev further discloses, 
	wherein when the steering angle of the steering wheel or the tilt angle of the vehicle body is distorted to the left or right while the vehicle moves, the camera steering processor turns the axis of the camera of the rear camera module in the clockwise direction or the counterclockwise direction [Zaitsev ¶0047; logic determines whether a steering wheel of the vehicle has been turned e.g. any amount, a threshold amount, and/or at an angle satisfying an angular turn criterion (e.g. a threshold number of degrees from its previous orientation within a predetermined and/or threshold time frame, an absolute number of degrees from being oriented upright to steer the vehicle straight ahead, etc.). An affirmative determination at diamond 404 causes the logic to move to block 406, where the logic presents images on a side window corresponding to the direction of the turn (e.g. a left turn causes the logic to present such images on a left passenger window relative to feeing forward in the vehicle) and/or alters presentation of images that may be presented on such a side window. For instance. In some embodiments the change in the number of degrees the vehicle itself turns in response to the turn left or right of the steering wheel, and/or the number of degrees of the turn left or right of the steering wheel itself, may correspond to at least substantially the same number of degrees left or right of alteration of presentation of the perspective and/or field of view of a side mirror presented on the side window. Zaitsev ¶0069-¶0070; driver turns on the right turn signal and/or steers to the fight, the right side-view camera may adjust its view area and/or field of view by moving right its field of view by the angle that corresponds to the angle by which steering wheel is turned, and thus the vehicle may present images establishing a side view mirror perspective accordingly.]
	See claim 2 for motivation to combine. Neither Waite nor Zaitsev explicitly disclose, wherein when the steering angle of the steering wheel or the tilt angle of the vehicle body is distorted to the left or right while the vehicle moves forward, the camera steering processor turns the axis of the camera of the rear camera module in the clockwise direction or the counterclockwise direction. However VanVuuren discloses, 
	wherein when the steering angle of the steering wheel or the tilt angle of the vehicle body is distorted to the left or right while the vehicle moves forward [Fig.5A, Fig.5B, ¶0051; vehicle 12 is shown in each of FIGS. 5A and 5B approaching a turn and travelling at a consistent speed. ¶0020; vehicle speed as reported to the processor from the vehicle operating information refers to a speed of the forward motion of the vehicle 12. ¶0034; gear selection], the camera steering processor turns the axis of the camera of the rear camera module in the clockwise direction or the counterclockwise direction [¶0051-¶0056; processing unit 18 may be operable to control a panning or rotating operation of the imager 14. The panning operation may be controlled by the processing unit 18 in response to the vehicle 12 turning or traveling along a curved portion 156 of a roadway. The panning operation may consist of changing an angle of the imager 14 by a rotation angle or panning the image data captured by the imager 14 such that the information provided to an operator of the vehicle 12 is focused on the road during the curve 156...  rotation angle 154 may be controlled in by the processing unit 18 in response to the radius of the curve 156 as detected by the processing unit 18 from steering or wheel turning data, yaw rate, and/or the speed of the vehicle 12. ¶0039; panning function of the image data from left to right, up-down.].
	Although Zaitsev discloses that the camera can rotate depending on the steering angle, as Zaitsev does not explicitly disclose whether the rotation is during forward or backward vehicle movement, VanVuuren has been relied upon. As disclosed by VanVuuren, a rearview camera can be controlled when a vehicle is travelling in the forward direction. Specifically, the system detects the gear, travelling speed, and travelling direction of the vehicle and based thereon pans/drives the camera. The travel direction can be determined from the steering wheel angle. As can be seen in Fig.5A and Fig.5B, for example, when the driver travels forward and proceeds around the curve, the rear camera is panned in a corresponding direction. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Waite in view of Zaitsev with the adjusting based on steering angle when the vehicle is moving forward as disclosed by VanVuuren in order to provide an improved view on the display such that the operator is provided the most relevant information when proceeding around a turn [VanVuuren ¶0002, ¶0005, ¶0055-¶0056]. As disclosed by VanVuuren, when a vehicle proceeds around a turn, it is desirable to display image data relevant to the turn area and by panning the camera accordingly, an optimum view may be obtained and presented to the driver. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2013/0038732) (hereinafter Waite) in view of Zaitsev et al. (US 2016/0257252) (hereinafter Zaitsev) in view of Sud et al. (US 2018/0162291) (hereinafter Sud).

In regard to claim 8, Waite in view of Zaitsev discloses the vehicular AVM system of claim 2. Waite in view of Zaitsev further discloses 
	wherein when the steering angle of the steering wheel or the tilt angle of the vehicle body is distorted to the left or right while the vehicle moves, the camera steering processor turns the axis of the camera of the rear camera module in the clockwise direction or the counterclockwise direction [Zaitsev ¶0047; logic determines whether a steering wheel of the vehicle has been turned e.g. any amount, a threshold amount, and/or at an angle satisfying an angular turn criterion (e.g. a threshold number of degrees from its previous orientation within a predetermined and/or threshold time frame, an absolute number of degrees from being oriented upright to steer the vehicle straight ahead, etc.). An affirmative determination at diamond 404 causes the logic to move to block 406, where the logic presents images on a side window corresponding to the direction of the turn (e.g. a left turn causes the logic to present such images on a left passenger window relative to feeing forward in the vehicle) and/or alters presentation of images that may be presented on such a side window. For instance. In some embodiments the change in the number of degrees the vehicle itself turns in response to the turn left or right of the steering wheel, and/or the number of degrees of the turn left or right of the steering wheel itself, may correspond to at least substantially the same number of degrees left or right of alteration of presentation of the perspective and/or field of view of a side mirror presented on the side window. Zaitsev ¶0069-¶0070; driver turns on the right turn signal and/or steers to the fight, the right side-view camera may adjust its view area and/or field of view by moving right its field of view by the angle that corresponds to the angle by which steering wheel is turned, and thus the vehicle may present images establishing a side view mirror perspective accordingly.]
	See claim 2 for motivation to combine. Neither Waite nor Zaitsev explicitly disclose, wherein when the steering angle of the steering wheel or the tilt angle of the vehicle body is distorted to the left or right while the vehicle moves backward, the camera steering processor turns the axis of the camera of the rear camera module in the clockwise direction or the counterclockwise direction. However Sud discloses, 
	wherein when the steering angle of the steering wheel or the tilt angle of the vehicle body is distorted to the left or right while the vehicle moves backward, the camera steering processor turns the [¶0004; a Field of View (FOV) to a driver when the vehicle is reversed or backed up. ¶0030 processing circuit 102... finds that presently the driver is reversing slowly... tilt down the image capturing device 112 to detect small objects. After that the image capturing device 112 may be gradually set to the default position associated with the parking position. Fig.2; angular acceleration vector (208) backward relative to the vehicle. ¶0043; default position of the image capturing device 112 may be determined from a predetermined steering angle of the vehicle. The steering angle may be calculated based on at least one of the direction 202 of the vehicle and the centrifugal force 206. After calculating the steering angle, the steering angle may be used to look up a pan angle database 110 to determine corresponding pan angle to which an image capturing device 112 may be adjusted to, to get a clear view of the posterior of the vehicle].
	Although Zaitsev discloses that the camera can rotate depending on the steering angle, as Zaitsev does not explicitly disclose whether the rotation is during forward or backward vehicle movement, Sud has been relied upon. As disclosed by Sud, when a vehicle is reversing or parking, the system may detect the steering angle and adjust the tilt/angle of the rear camera based thereon. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Waite in view of Zaitsev with the adjusting based on steering angle when the vehicle is moving backward as disclosed by Sud in order to allow a driver to get a clear view of the posterior of the vehicle in a parking situation [Sud ¶0023-¶0026, ¶0041-¶0044]. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2013/0038732) (hereinafter Waite) in view of Zaitsev et al. (US 2016/0257252) (hereinafter Zaitsev) in view of Di Censo et al. (US 2015/0245017) (hereinafter Di Censo).

In regard to claim 9, Waite in view of Zaitsev discloses the vehicular AVM system of claim 3. Neither Waite nor Zaitsev explicitly disclose, wherein when the position of the driver's face is moved, the camera steering processor and/or the image processor move/moves the image of the area, displayed through the 
	wherein when the position of the driver's face is moved, the camera steering processor and/or the image processor move/moves the image of the area, displayed through the display unit, or turn/turns the axis of the camera further than when the driver's face is turned [Fig.3A through Fig.3F, ¶0038; Depending on the amplitude of the driver's head (or eye) movements and the cameras the vehicle has, the system can change the display in a number of ways. For example, and without limitation, fixed cameras may be used to allow minimal to no changes based on driver head movements (circular or shifting left-right). Generally, if the amplitude of the head or eye movements does not exceed a threshold, the system may not change the display to reflect such minimal driver movements. If some degrees of head rotation are permitted, the cameras 427 may be placed on a pan assembly that allows for horizontal rotation of the cameras 427. If some degrees of head shifting (left and right) are allowed, the cameras 427 may be placed on a robotic in-line sliding mechanism controlled by the system to allow for horizontal movements of the cameras that mirror the driver's head movements. ¶0044-¶0045; user preference data may include customized settings indicating a driver's preferred colors, positions, and other attributes].
	As disclosed by Di Censo, thresholds and user preferences can be used to specify whether or not the cameras should be adjusted. As noted in ¶0038, a certain degree of head shifting is required for the cameras to be adjusted. Thus one of ordinary skill would readily appreciate that if a driver's face position is largely shifted to the right, for example, the camera would move but if the driver's face slightly turns, the camera would either not move or move less than the amount moved due to the large driver face position shift. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Waite in view of Zaitsev with the turning of the camera differently based on driver movement amounts as disclosed by De Censo in order to only adapt the camera when significant movements occur [De Censo ¶0014, ¶0020, ¶0038-¶0045]. As disclosed by Di Censo and as readily be appreciated by one of ordinary skill in the art, different users may . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2013/0038732) (hereinafter Waite) in view of Aoi et al.(US 2019/0147270) (hereinafter Aoi).

In regard to claim 13, Waite discloses the vehicular AVM method of claim 12. Although Waite discloses detected the head/eyes of a driver, Waite does not explicitly disclose, when the driver's face is detected: a step S13 of extracting the texture of the driver's face; a step S14 of detecting the eyes, nose and mouth of the driver; and a step S15 of determining the axis or position of the driver's face using detected values of the eyes, nose and mouth of the driver. However Aoi discloses,
	when the driver's face is detected [¶0135; detection of the visual line direction of the driver]:
	a step S13 of extracting the texture of the driver's face [¶0136; regarding a contrast difference (a luminance difference) or edge intensity of local regions of the face, and the relevance (the cooccurrence) between these local regions as feature quantities. ¶0143; relative positions of the outer corner of the eye, the inner corner of the eye and the pupil or the relative positions of the white section and the black section, the contrast, and the texture) in images];
	a step S14 of detecting the eyes, nose and mouth of the driver [¶0136-¶0137; detecting a face in an image conducted by the control unit 12... control unit 12 detects the positions and shapes of the face organs such as eyes, a nose, a mouth, and eyebrows in the face area detected in step S1]; and
	a step S15 of determining the axis or position of the driver's face using detected values of the eyes, nose and mouth of the driver [¶0137-¶0141; method wherein a three-dimensional face shape model is created, and fitted in a face area on a two-dimensional image, so as to detect the position and shape of each organ of the face can be adopted. The three-dimensional face shape model consists of nodes corresponding to feature points of each organ of the face...  control unit 12 detects the face direction of the driver based on the data of the position and shape of each organ of the face obtained in step S13. For example, at least one of the pitch angle of vertical rotation (on the X axis), yaw angle of horizontal rotation (on the Y axis), and roll angle of whole rotation (on the Z axis), included in the parameters of the three-dimensional face shape model placed in the neighborhood of the correct position, may be detected as information concerning the face direction of the driver].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Waite with the detection of texture, eyes, nose, and mouth as disclosed by Aoi in order to detect a visual line direction of the driver continuously and with high accuracy [Aoi ¶0008-¶0018, ¶0027, ¶0084, ¶0136-¶0148]. As disclosed by Aoi, detecting all the facial organs along with texture/contrast information allows for the user's line of sight to be determined with high accuracy. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2013/0038732) (hereinafter Waite) in view of Chih et al. (US 2018/0174584) (hereinafter Chih).

In regard to claim 14, Waite discloses the vehicular AVM method of claim 12. Waite does not explicitly disclose, further comprising step S16 of turning, by the interface unit, a detection unit 21 to receive the driver information and recognize the driver's face, when the driver's face is not detected. However Chih discloses,
	further comprising step S16 of turning, by the interface unit, a detection unit 21 to receive the driver information and recognize the driver's face, when the driver's face is not detected [¶0124; The image recognition module 18 recognizes whether the captured image has a face feature. When the recognition module 18 recognizes that there is a face feature existing in the captured image, block S112 is performed. When the recognition module 18 recognizes that there is no face feature existing in the captured image, block S113 is performed. ¶0130; At block S113, when the image recognition module 18 recognizes that the captured image does not have a face feature, the processing unit 19 generates the rotation drive signal or the tilting drive signal. The processing unit 19 further transmits the rotation drive signal or the tilting drive signal to the drive module 16. Then the upper housing 22 is rotated to adjust the horizontal direction of the camera module 17 or the display 15 is tilted to adjust the tilting angle of the camera module 17, thereby searching the user's face feature. ¶0132-¶0133] .
	As disclosed by Chih, a user tracking system (like Waite) can determine whether a user face is within a captured image. If the system does not detect a user's face in the captured image, the system's camera is rotated. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Waite with the rotation when a face is not detected in the image as disclosed by Chih in order to continuously search for valid faces, even when a face deviates from an original position [Chih ¶0046-¶0050, ¶0124-¶0136]. As disclosed by Chih and as readily can be appreciated by one of ordinary skill in the art, a face may deviate from a first position and by adjusting the facial tracker in the disclosed manner, the face can be relocated and tracked within the environment despite such deviation. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waite et al. (US 2013/0038732) (hereinafter Waite) in view of Zaitsev et al. (US 2016/0257252) (hereinafter Zaitsev) in view of VanVuuren et al. (US 2017/0320436) (hereinafter VanVuuren) in view of Sud et al. (US 2018/0162291) (hereinafter Sud).

In regard to claim 15, Waite in view of Zaitsev discloses the vehicular AVM method of claim 11. Waite in view of Zaitsev further discloses, 
	wherein the step S20 of controlling the angle of the camera comprises turning the axis of the camera of the rear camera module in the clockwise direction or the counterclockwise direction by the angle at which the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right, when the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right while the vehicle moves [Zaitsev ¶0047; logic determines whether a steering wheel of the vehicle has been turned e.g. any amount, a threshold amount, and/or at an angle satisfying an angular turn criterion (e.g. a threshold number of degrees from its previous orientation within a predetermined and/or threshold time frame, an absolute number of degrees from being oriented upright to steer the vehicle straight ahead, etc.). An affirmative determination at diamond 404 causes the logic to move to block 406, where the logic presents images on a side window corresponding to the direction of the turn (e.g. a left turn causes the logic to present such images on a left passenger window relative to feeing forward in the vehicle) and/or alters presentation of images that may be presented on such a side window. For instance. In some embodiments the change in the number of degrees the vehicle itself turns in response to the turn left or right of the steering wheel, and/or the number of degrees of the turn left or right of the steering wheel itself, may correspond to at least substantially the same number of degrees left or right of alteration of presentation of the perspective and/or field of view of a side mirror presented on the side window. Zaitsev ¶0069-¶0070; driver turns on the right turn signal and/or steers to the fight, the right side-view camera may adjust its view area and/or field of view by moving right its field of view by the angle that corresponds to the angle by which steering wheel is turned, and thus the vehicle may present images establishing a side view mirror perspective accordingly]  and turning the axis of the camera of the rear camera module in the counterclockwise direction or the clockwise direction by the angle at which the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right, when the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right while the vehicle moves [Zaitsev ¶0047; logic determines whether a steering wheel of the vehicle has been turned e.g. any amount, a threshold amount, and/or at an angle satisfying an angular turn criterion (e.g. a threshold number of degrees from its previous orientation within a predetermined and/or threshold time frame, an absolute number of degrees from being oriented upright to steer the vehicle straight ahead, etc.). An affirmative determination at diamond 404 causes the logic to move to block 406, where the logic presents images on a side window corresponding to the direction of the turn (e.g. a left turn causes the logic to present such images on a left passenger window relative to feeing forward in the vehicle) and/or alters presentation of images that may be presented on such a side window. For instance. In some embodiments the change in the number of degrees the vehicle itself turns in response to the turn left or right of the steering wheel, and/or the number of degrees of the turn left or right of the steering wheel itself, may correspond to at least substantially the same number of degrees left or right of alteration of presentation of the perspective and/or field of view of a side mirror presented on the side window. Zaitsev ¶0069-¶0070; driver turns on the right turn signal and/or steers to the fight, the right side-view camera may adjust its view area and/or field of view by moving right its field of view by the angle that corresponds to the angle by which steering wheel is turned, and thus the vehicle may present images establishing a side view mirror perspective accordingly].
	See claim 11 for motivation to combine. Neither Waite nor Zaitsev explicitly disclose, wherein the step S20 of controlling the angle of the camera comprises turning the axis of the camera of the rear camera module in the clockwise direction or the counterclockwise direction by the angle at which the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right, when the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right while the vehicle moves forward. However VanVuuren discloses,
	wherein the step S20 of controlling the angle of the camera comprises turning the axis of the camera of the rear camera module in the clockwise direction or the counterclockwise direction by the angle at which the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right, when the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right while the vehicle moves forward [Fig.5A, Fig.5B, ¶0051; vehicle 12 is shown in each of FIGS. 5A and 5B approaching a turn and travelling at a consistent speed. ¶0020; vehicle speed as reported to the processor from the vehicle operating information refers to a speed of the forward motion of the vehicle 12. ¶0034; gear selection. ¶0051-¶0056; processing unit 18 may be operable to control a panning or rotating operation of the imager 14. The panning operation may be controlled by the processing unit 18 in response to the vehicle 12 turning or traveling along a curved portion 156 of a roadway. The panning operation may consist of changing an angle of the imager 14 by a rotation angle or panning the image data captured by the imager 14 such that the information provided to an operator of the vehicle 12 is focused on the road during the curve 156...  rotation angle 154 may be controlled in by the processing unit 18 in response to the radius of the curve 156 as detected by the processing unit 18 from steering or wheel turning data, yaw rate, and/or the speed of the vehicle 12. ¶0039; panning function of the image data from left to right, up-down]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Waite in view of Zaitsev with the adjusting based on steering angle when the vehicle is moving forward as disclosed by VanVuuren in order to provide an improved view on the display such that the operator is provided the most relevant information when proceeding around a turn [VanVuuren ¶0002, ¶0005, ¶0055-¶0056]. As disclosed by VanVuuren, when a vehicle proceeds around a turn, it is desirable to display image data relevant to the turn area and by panning the camera accordingly, an optimum view may be obtained and presented to the driver.
	Neither Waite nor Zaitsev nor VanVuuren explicitly disclose turning the axis of the camera of the rear camera module in the counterclockwise direction or the clockwise direction by the angle at which the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right, when the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right while the vehicle moves backward. However Sud discloses,
	turning the axis of the camera of the rear camera module in the counterclockwise direction or the clockwise direction by the angle at which the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right, when the steering angle β of the steering wheel and/or the tilt angle r of the vehicle body is distorted to the left or right while the vehicle moves backward [¶0004; a Field of View (FOV) to a driver when the vehicle is reversed or backed up. ¶0030 processing circuit 102... finds that presently the driver is reversing slowly... tilt down the image capturing device 112 to detect small objects. After that the image capturing device 112 may be gradually set to the default position associated with the parking position. Fig.2; angular acceleration vector (208) backward relative to the vehicle. ¶0043; default position of the image capturing device 112 may be determined from a predetermined steering angle of the vehicle. The steering angle may be calculated based on at least one of the direction 202 of the vehicle and the centrifugal force 206. After calculating the steering angle, the steering angle may be used to look up a pan angle database 110 to determine corresponding pan angle to which an image capturing device 112 may be adjusted to, to get a clear view of the posterior of the vehicle].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Waite in view of Zaitsev in view of VanVuuren with the adjusting based on steering angle when the vehicle is moving backward as disclosed by Sud in order to allow a driver to get a clear view of the posterior of the vehicle in a parking situation [Sud ¶0023-¶0026, ¶0041-¶0044].
	See claims 7 and 8 for elaboration on VanVuuren and Sud.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 5, 2022